IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 498 MAL 2017
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
            v.                           :
                                         :
                                         :
DONALD CHARLES BURRELL,                  :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

      AND NOW, this 27th day of December, 2017, the Petition for Allowance of

Appeal is DENIED.    It is further ordered that the Petition to Amend Petition for

Allowance of Appeal is DENIED.

      .